Title: John Adams to Abigail Adams, 3 May 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia May 3. 1794
          
          I Yesterday dined in Company with M. Talleyrand de Perigord and Mr Beaumez, the former late Bishop of Autun and both Members of the late Constituent assembly in France.
          Talleyrand made the Motion for confiscating the Property of the Clergy: which, has made him so obnoxious to the Court of Vienna,

that they have persuaded the British Court to order him out of England although he had been previously obliged to quit France.
          There is at present a great Number of Men of Talents in this Country Fugitives from switzerland France &c &c as well as England scotland & Ireland. These will do Us more harm than good, if We are not upon our Guard. I shall be at home by the middle of June, I hope. Thomas is on the Circuit.
          tenderly Yours
          
            J. A.
          
        